250 F.2d 584
Richard ASKEW, By His Guardian, Elsie E. Laing, Plaintiff, Appellant,v.Roger CROUCH et al., d/b/a The Crouch School for Boys, Defendants, Appellees.
No. 5303.
United States Court of Appeals First Circuit.
January 14, 1958.

Appeal from the United States District Court for the District of New Hampshire; Aloysius J. Connor, Judge.
Charles W. Tobey, Jr., Concord, N. H., for appellant.
F. B. Clancy, Nashua, N. H., with whom Clancy & O'Neill, Nashua, N. H., was on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed.